People v Donnelly (2018 NY Slip Op 08825)





People v Donnelly


2018 NY Slip Op 08825


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ.


1287 KA 17-00194

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRYAN DONNELLY, DEFENDANT-APPELLANT. 


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (LEAH R. NOWOTARSKI OF COUNSEL), FOR DEFENDANT-APPELLANT.
MICHAEL J. FLAHERTY, JR., SPECIAL DISTRICT ATTORNEY, WARSAW, FOR RESPONDENT. 

	Appeal from a judgment of the Wyoming County Court (Michael M. Mohun, J.), entered January 12, 2017. The judgment revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court